Citation Nr: 1739376	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left lower arm scars, residuals of lipoma excisions.  

2.  Entitlement to an initial compensable evaluation for right lower arm scars, residuals of lipoma excisions.  

3.  Entitlement to an initial compensable evaluation for upper arm scars, residuals of lipoma excisions.  

4.  Entitlement to an initial compensation evaluation for low back scars, residuals of lipoma excisions.  

5.  Entitlement to an initial compensable evaluation for mid-back scar, residual of lipoma excisions or an evaluation in excess of 10 percent for back pain, effective April 30, 2016.  

6.  4.  Entitlement to an initial compensation evaluation for upper back scars, residuals of lipoma excisions.  

7.  Entitlement to rating in excess of 10 percent for a painful right knee scar, to include a compensable rating earlier than April 30, 2016.  

8.  Entitlement to an initial compensable evaluation for left thigh scars residuals of lipoma excisions. 

9.  Entitlement to an initial compensation evaluation for right thigh scars, residuals of lipoma excisions.

10.    Entitlement to a rating in excess of 10 percent for a neck scar, to include a compensable rating earlier than April 30, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1987 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

This matter was previously before the Board and was remanded in February 2016 to afford the Veteran another VA examination.  It is once again before the Board for appellate consideration.  


FINDINGS OF FACTS

1.  Throughout the appeal period, the Veteran's left lower arm scars manifested as superficial linear scars that are not unstable or painful, and have a combined area of less than 929 square centimeters.  

2.  The Veteran's right lower arm scars are manifested as superficial linear scars that are not unstable or painful, with a combined area of less than 929 square centimeters. 

3.  The Veteran's right upper arm scars are manifested as superficial linear scars that are not unstable or painful, with a combined area of less than 929 square centimeters

4.  The Veteran's low back scars are manifested as superficial and linear scars that are not unstable or painful, with a combined area of less than 929 square centimeters.  

5.  The Veteran's mid back scar was first shown to be painful April 30, 2016; at all times, the scar has been a superficial linear scar that is not unstable, covering an area of less than 39 square centimeters. 

6.  The Veteran's neck scar is manifested by a sharp and tacile pain, with an area of less than 39 square centimeters.  

7.  The Veteran's upper back scar is manifested as a superficial linear scar that is not unstable or painful, with an area of less than 929 square centimeters.  


8.  The Veteran's right knee scar was first shown to be painful April 30, 2016; at all times, the scar has been a superficial linear scar that is not unstable, covering an area of less than 39 square centimeters. 

9.  The Veteran's left thigh scars are linear and are not painful or unstable, with a combined area of less than 929 square centimeters.  

10.  The Veteran's right thigh scars are manifested as superficial and linear scars that are not unstable or painful, with a combined area of less than 929 square centimeters.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scars on the lower left arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2008).  

2.  The criteria for a compensable rating for scars on the right lower arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2008).  

3.  The criteria for a compensable rating for scars on the right upper arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2008).  

4.  The criteria for a compensable rating for scars on the lower back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2008).  

5.  The criteria for a rating in excess of 10 percent for painful scars on the mid-back, to include a compensable rating earlier than April 30, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 5237, 7801 to 7805 (2008).  

6.  The criteria for a rating in excess of 10 percent for neck pain due to scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2008).  

7.  The criteria for a compensable rating for a scar in the upper back have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2008).  

8.  The criteria for a rating in excess of 10 percent for a right knee scar, to include a compensable rating earlier than April 30, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2008).  

9.  The criteria for a compensable rating for scars on the left thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2016).  

10.  The criteria for a compensable rating for scars on the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist the Veteran has been satisfied in this case.  All identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  He was afforded VA examinations in September 2008, and April 2016.  A medical opinion addendum to the April 2016 examination was also issued in January 2017.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran has a number of scars on his body and extremities as a result of lipoma excisions during his military service.  He also underwent an ACL repair on his right knee, resulting in a scar.  He filed a claim for service connection in June 2008 and was subsequently granted service connection.  However, he received a noncompensable rating for all of this scars.  

The Board notes that during the pendency of this appeal, the regulations governing scar disabilities were amended. The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54, 708 (Sept. 23 2008) (codified at 38 C.F.R. § 4.118, 7800 to 7805).  The amendments are effective for claims filed on or after October 23, 2008.  Since the Veteran in this case filed his claim in June 2008, the former criteria are applicable to the appeal.  In addition, when the RO issued a rating decision in May 2009, evaluation of the Veteran's scars and pain associated with the scars were made under the regulations prior to the October 2008 changes.  While the Veteran's representative's arguments were made under the new criteria, a specific request for consideration under the new regulations was not made, as would be required for the regulations to be applicable.  Thus, the Board's analysis is dictated by the regulations prior to October 23, 2008.  

Scars (other than those involving the head, face, or neck) that were deep or that caused limited motion warranted the following ratings: 10 percent for an area or areas exceeding 6 square inches (39 sq. cm.) and 20 percent for area or areas exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801. 

A deep scar was one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1). 

A 10 percent rating was warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating was warranted for scars which were superficial and unstable or were superficial and painful on examination. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  A superficial scar was one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  An unstable scar was one which, for any reason, there was a frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7803, Note 1. 

Other scars were rated based on the limitation of motion of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.  

In September 2008, the Veteran underwent a VA QTC examination to evaluate the severity of his scars.  After physical examination, the examiner reported no evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  None of the Veteran's scars resulted from burns.  Furthermore, aside from a scar on the Veteran's neck, there were no other scars found on his head or face.  

Lower Left Arm

At the September 2008 examination, two scars were identified on the Veteran's left lower arm, each measuring at 1 cm by 0.25 cm.  At the April 2017 VA examination, the examiner counted a total of seven scars on the Veteran left arm, with two scars on his lower arm. One was measured at 1.3 cm long, and the other at 1.5 cm in length.  The Board will reasonably conclude that the five additional scars detected on the latter examination on his left arm are not associated with the Veteran's service connected residuals of lipoma excisions because they are located on the upper arm.  The measurements of the two lower arm scars were again confirmed in the January 2017 VA examination. 

In taking both scars into account, the Veteran is not entitled to a compensable rating under Diagnostic Code 7801 because a minimal 10 percent rating is allowed if the area of the scar causes limited motion or is considered deep and at least 39 square centimeters.  Even with both the service connected scars on his left arm combined, the surface area is much less than the required 39 centimeters.  Even under Diagnostic Code 7802, which allows for a 10 percent rating for superficial scars that do not cause limited motion, the code requires that the area of the scars measure at least 929 square centimeters.  Here, the combined surface area of the scars is clearly less than 929 square centimeters.  

Since there is no indication that the scars on the Veteran's left arm are unstable, he is not entitled to a 10 percent rating under Diagnostic Code 7803.  The Veteran also did not report any pain upon examination of his left arm scars.  Thus, a compensable rating under Diagnostic Code 7804 is not warranted.  

Finally, without assertions of any limitations of the left arm functioning due to the scarring, additional ratings under Diagnostic Code 7805 for limitation of function is not allowed.  

Right Arm Scars

The Veteran has two grouping of scars on his right arm (upper and lower).  The September 2008 examination recorded three scars on the upper area. One measuring at 2 cm by 0.25 and two others both measuring at 1 cm by 0.25 cm.  His April 2017 VA examination report showed that the Veteran had 4 upper arm scars.  Three of those scars were measured at 2 cm and one scar was recorded at 1 cm.  The VA examiner later issued an addendum in January 2017, confirming the four scars and clarifying that two scars were measured at 2 cm and the other two scars were measured at 1 cm.  

With regard to the lower arm scars, the September 2008 examiner counted nine scars in total, with four scars measuring at 1.5 cm by 0.25 cm, and five other scars measuring at 1 cm by 0.5 cm.  The April 2017 VA examiner however, counted only seven linear scars in the lower arm.  Two of the scars were measured at 1 cm in length, two others were measured at 1.2 cm in length, one scar was measured at 2.5 cm long, another at 2 cm in length, and an another scar measured at 3 cm.  

The scar groupings separately or cumulatively do not equate to 39 square centimeters.  They were not found to be "deep" and were not shown to cause any limitation on motion.  Thus, a 10 percent under Diagnostic Code 7801 is not warranted.  Without a showing of limited motion due to the scarring, Diagnostic Code 7805 is also not applicable.  

Diagnostic Code 7802 allows for a compensable rating for scars that don't cause limited motion, but only if the area of the scars is at least 929 square centimeters.  Since the area of the right arm scars is clearly less than that, a compensable rating is not allowed.  He also does not receive a compensable rating under Diagnostic Codes 7803 or 7804 because his scars not unstable or painful upon physical examination.  

Right Knee

According to the September 2008 examination report, the Veteran's right knee scar was measured at 17 cm by 0.5 cm.  At the April 2017 examination it was measured at 19 cm.  However, under either measurement, the total surface area would be less than 39 cm, the Veteran is not entitled to a compensable rating under Diagnostic Code 7802.  Since there were no indications that the scar is deep or causes any limitation on motion, Diagnostic Code 7801 is not applicable.  Furthermore, without a showing that the scar is unstable, a compensable rating under Diagnostic Codes 7803 is not warranted.  

The Veteran however, was granted a 10 percent rating by the RO in October 2016 for pain associated with the right knee scar under Diagnostic Code 5260 based on painful motion of the knee.  The Board finds this to be a puzzling Diagnostic Code to have been used in that it was the scar being rated, not the knee disability itself.  The appropriate Diagnostic Code for a painful scar would be Diagnostic Code 7804.

The Board believes that the 10 percent rating should be assigned under Diagnostic Code 7804, and not Diagnostic Code 5260.  However, a rating in excess of 10 percent is not warranted, as the scar did not cover a sufficient area to warrant the higher rating.

The 10 percent rating was appropriately assigned as of the first occasion the right knee scar was observed to be painful.
Back and Neck Scars

The Veteran has several scars on his back, which are separated by four regions, neck, upper back, mid back, and lower back.  

a.  Upper Back

According to the September 2008 examination, there was one scar, measuring at 1 cm by 0.25 cm on his upper back.  Since the scar does not cause limited motion, or is considered deep, measuring less than 39 square centimeters, the Veteran cannot be granted a compensable rating under Diagnostic Code 7801.  Additionally, Diagnostic Code 7805 is not applicable since the Veteran is not limited in motion.  Without any objective evidence that supports instability or pain, a compensable rating under 7803 or 7804 is not warranted.  He is also not entitled to a compensable rating under Diagnostic Code 7802 because the area of the superficial scar does not measure at least 929 square centimeters.  

b.  Neck Scar

After his April 2016 VA examination, the Veteran was granted a 10 percent rating for a painful scar on his neck in October 2016 under Diagnostic Code 7804.  At that examination, the neck scar was measured at 4.5 cm by 0.1 cm.  He reported to the examiner that he experienced a sharp, tactile pain.  

The Veteran however, is not entitled to a rating higher than 10 percent because 10 percent is the maximum allowable rating under Diagnostic Code 7804.  Additional compensable rating under Diagnostic Code 7803 is not allowed because there is no showing that the scar is unstable.  For the Veteran to be granted a compensable rating under Diagnostic Code 7801, the neck scar must be deep or cause limited motion, measuring at least 39 square centimeters.  With the scar only measuring at 4.5 cm by 0.1 cm and no objective evidence of limited motion, the Veteran is not entitled to a compensable rating under this Code.  Even if the scar does not result in limited motion, the Veteran's scar does not measure at least 929 square centimeters, thus, he is not entitled to a compensable rating under Diagnostic Code 7802.  

c.  Mid-Back Scar

The September 2008 examiner counted one scar on the Veteran's mid back area and measured it at 1.5 cm by 1 cm.  He was later granted a 10 percent disability rating in October 2016 by the RO under Diagnostic Code 5237 due to pain.  Similar to the right knee, this Diagnostic Code appears to be inappropriate in that it is the scar on appeal, and not the back disability itself.  As such, 7804 would be the appropriate Diagnostic Code, not Diagnostic Code 5237.  Nevertheless, a rating in excess of 10 percent is not warranted, as 10 percent is the highest schedular rating available for a painful scar.  Since the Veteran has already been granted a compensable rating for pain, an additional compensable rating under Diagnostic Code 7804 or 7805 is not allowed.  

Finally, while pain is present, without a showing that the scar is unstable, the Veteran is not entitled to a 10 percent rating under Diagnostic Code 7803.  Because his scar measures only at 1.5 cm by 1 cm, he cannot receive a compensable rating under Diagnostic Code 7802, which requires that the area of the scar be at least 929 square centimeters.  In addition, even though there is limited motion, the Veteran is not entitled to a compensable rating under Diagnostic Code 7801 because the scar is much less than the required area of at least 39 square centimeters.  

d.  Low Back

The September 2008 examination reported that the Veteran's two low back scars were measured at 2 cm by 0.25 cm and 1.5 cm by 0.5 cm.  Later, the April 2016 VA examiner measured the linear scars at 3 cm and the other at 2 cm.  Unlike the mid-back scars, without any indication of pain, the Veteran is not entitled to a compensable rating under Diagnostic Code 7804.  Because the lower back scars do not cause a limitation of motion or function, Diagnostic Code 7805 is not applicable.  Since the scars are not considered deep and the combined area is less than 39 square centimeters, the Veteran may not receive a compensable rating under Diagnostic Code 7801.  Additionally, a compensable rating under Diagnostic code 7802 is also not warranted since the area of the scars do not measure at least 929 square centimeters.  

Left Thigh Scars

In September 2008, the Veteran had four scars on his left thigh.  One measuring at 2 cm by 0.5 cm, and three scars measured at 1.5 cm by 0.5 cm.  His April 2017 VA examiner measured all four scars at 2.0 cm in length.  The Board finds that his noncompensable rating for these scars is continued.  

He does not receive the minimal compensable rating of 10 percent because collectively, his scars are not deep and do not measure at least 39 square centimeters.  There is no indication that these scars cause any limitation of motion hence a rating under Diagnostic Code 7805 is not warranted.  But even without limitation on motion or function, he cannot receive a compensable rating under Diagnostic Code 7802 because the combined area is less than 929 square centimeters.  Finally, without showing that his left thigh scars are unstable or painful, Diagnostic Codes 7803 and 7804 are also not warranted.  

Right Thigh Scars 

The Veteran has two scars on his right thigh.  They were measured at 2 cm by 0.25 cm and 3 cm by 0.5 cm.  The April 2017 VA examiner, however, did not note the presence of the scars on the Veteran's right lower extremity, other than the knee scar.  

A compensable rating of 10 percent under Diagnostic Code 7801 is not warranted because the Veteran's scars have not been shown to cause limited motion, and were not considered deep, with a combined area of at least 39 square centimeters.  Even though the scars did not cause a limitation of motion, he is still not entitled to a compensable rating under Diagnostic Code 7802 because the area of the scars did not cover at least 929 square centimeters.  Since there were no limitations on motion, Diagnostic Code 7805 is not applicable.  Without the showing that the scars were unstable or painful, Diagnostic Code 7803 and 7804 are also not applicable.  Thus, a compensable rating for the Veteran's right thigh scars are not warranted.  


ORDER

An initial compensable evaluation for left lower arm scars, residuals of lipoma excisions is denied.  

An initial compensable evaluation for right lower arm scars, residuals of lipoma excisions is denied.

An initial compensable evaluation for upper arm scars, residuals of lipoma excisions is denied.  

An initial compensable evaluation for lower-back scar, residual of lipoma excisions is denied.  

An evaluation in excess of 10 percent for mid-back scarring, to include a compensable rating earlier effective than April 30, 2016, is denied.  

An initial compensable evaluation for an upper back scar, residual of lipoma excisions is denied.

A rating in excess of 10 percent for posterior neck pain due to scarring, to include a compensable rating earlier effective than April 30, 2016, is denied.  

A rating in excess of 10 percent for a right knee scar, to include a compensable rating earlier effective than April 30, 2016, is denied. 

An initial compensable evaluation for left thigh scars, residuals of lipoma excisions is denied. 

An initial compensation evaluation for right thigh scars, residuals of lipoma excisions, is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


